STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

BRAXTON           LEBLANC       AND          JENNA                                                  NO.      2022       CW    0858
LEBLANC,           ON    BEHALF          OF    THEIR
MINOR        CHILDREN,          BAYLOR

LEBLANC           AND    JENSEN          LEBLANC


VERSUS


ASHLEY        FURNITURE             INDUSTRIES,                                                        OCTOBER          6,    2022
INC.     AND       BELLELO' S            FURNITURE
     APPLIANCE,           L. L. C.




In    Re:           Ashley            Furniture                Industries,                     Inc.,         applying              for

                    supervisory                    writs,           18th           Judicial                District           Court,
                    Parish          of       West    Baton      Rouge,             No.     45123.




BEFORE:             WHIPPLE          C. J.,         GUIDRY,         AND       WOLFE,        JJ.


        WRIT        GRANTED           IN       PART;      DENIED              IN    PART.           The     portion          of    the
district           court'       s    July           27,      2022         judgment              granting           Plaintiffs'
motion        for       summary              judgment          as    to       Ashley           Furniture           Industries,

Inc.'    s        Fifteenth                  Affirmative                 Defense            is        hereby            reversed.

Whether           Ashley        knew          or     should         have       known           of    the     characteristic

that         caused            Plaintiffs'                   damage                or      the        danger            of        such

characteristic                 is        a    question          of        fact.            See       Minton        v.        Acosta,
2021- 1180 (            La.     App.           lst     Cir.         6/ 3/ 22),            343       So. 3d       721,        729- 30.

Summary           judgment          is        seldom      appropriate                    for     determinations                based
on     subjective              facts          of     intent,         motive,              malice,           good     faith,          or

knowledge           because              these        subjective                   facts       call        for     credibility
evaluations               and        the           weighing              of        testimony.                 Berthelot              v.

Indovina,           2021- 1546 (              La.     App.          lst       Cir.       6/ 3/ 22),         343     So. 3d        209,
214- 15.            We        find           genuine       issues             of        material            fact    remain           to
preclude           summary           judgment             as    to        Ashley' s            Fifteenth           Affirmative
Defense.                See    La.           Code     Civ.      P.        art.          966( D)(     1).         Accordingly,
Plaintiffs'              motion for summary judgment as to Ashley' s                                                    Fifteenth
Affirmative              Defense             is     denied.              The       writ        application              is    denied
in    all     other       respects.


                                                                VGW
                                                                JMG
                                                                    EW




COURT        OF   APPEAL,           FIRST          CIRCUIT




        Cq
        DEPUTY
              4         CLERK       OF       COURT
                  FOR    THE    COURT